Dowling, J. (dissenting):
I dissent from the reversal of the judgment herein both from the opinion expressed by this court that a new trial should be ordered as to the issue of whether there had been an assignment from the firm to the corporation, and from the conclusion reached by it that the complaint should be dismissed for the failure to file the assignment in the office of the county clerk of New York or Queens county. On the first point there was an issue of fact, and the plaintiff produced evidence sufficient in amount and quality to support, in my opinion, the conclusion of the referee that the assignment in question had' been made. Moreover, there was evidence that the commissioner of bridges knew of the assignment and approved it before the work was begun. On the second point I am of the opinion that the requirement that the assignment, or a copy thereof, should be filed in the office of the clerk of the county where the real estate sought to be improved was located, is intended only for the protection of the priority of such assignment as against mechanics’ liens subsequently filed. This has been explicitly held by the District Court of the United States for the Northern District of New York in Matter of Interstate Paving Co. (197 Fed. Rep. 371), in which Judge Ray discussed the effect of the decision in Brace v. City of Gloversville (167 N. Y. 452), and despite that opinion hekl it was not necessary to file such assignments in the county clerk’s office to make them effective. In Asphalt Paving & Contracting Co. v. City of New York, No. 2 (149 App. Div. 622, 632) the right of the assignee of the moneys due under the contract with the city for the regulating and paving with asphalt certain city streets was upheld, although that assignment never had been filed in any county clerk’s office, and the judgment of this court was affirmed by the Court of Appeals without opinion (210 *579N. Y. 605). The record on appeal, both in this court and in the Court of Appeals, shows that the assignment was attacked by the city of New York as invalid upon the ground that it had not been filed in the appropriate county clerk’s office. While the amount recovered as damages for the breach of the contract herein seems large in view of the amount of the contract price, and its relation to the other bids submitted for the doing of the same work, still there was before the referee testimony which, if credited by him, warranted the sum which he has awarded. But the question as to whether the amount of the recovery is excessive it is unnecessary to discuss in view of the action. of the court.
I, therefore, favor the affirmance of the judgment appealed from.
Laughlin, J., concurred.
Judgment reversed and complaint dismissed, with costs. Order to be settled on notice.